           Case 1:18-cv-05075-LJL Document 320 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                4/1/2021
                                                                       :
TOWN & COUNTRY LINEN CORP. and TOWN &                                  :
COUNTRY HOLDINGS, INC.,                                                :
                                                                       :
                                    Plaintiffs,                        :    18-cv-5075 (LJL)
                                                                       :
                  -v-                                                  :        ORDER
                                                                       :
INGENIOUS DESIGNS LLC, JOY MANGANO, and                                :
HSN, INC.,                                                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        At least one party has requested oral argument on the pending motions for summary

judgment. See Dkt. No. 199. Oral argument is scheduled in this case for May 6, 2021 at 3:00

p.m. in Courtroom 15C at 500 Pearl Street, New York, NY 10007.

        By April 9, 2021, the parties are also directed to mail or hand-deliver to Chambers one

copy of the exhibits for each motion. Plaintiffs shall send a courtesy copy of all of the exhibits

filed in connection with their motion for summary judgment (including exhibits submitted by

Defendants in opposition). See Dkt. No. 203. Defendants shall send a courtesy copy of all of the

exhibits filed in connection with their motion for summary judgment (including exhibits

submitted by Plaintiffs in opposition). See Dkt. No. 193.

        Exhibits shall be organized in binders with tabs for each exhibit. Each binder shall

include an index cover page at the beginning to indicate the exhibits contained in that binder

(e.g., Exhibit A, Exhibit B). A description of the contents of the exhibit is not necessary.

Exhibits shall be double-sided and shall indicate redactions (either through color coding or light
            Case 1:18-cv-05075-LJL Document 320 Filed 04/01/21 Page 2 of 2




shading).


       SO ORDERED.


Dated: April 1, 2021                          __________________________________
       New York, New York                                LEWIS J. LIMAN
                                                     United States District Judge




                                          2
